UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7076


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GLENDA KAYE GEORGE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00019-CCE-3)


Submitted: November 30, 2020                                Decided: December 15, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenda Kaye George, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glenda Kaye George appeals the district court’s orders denying her motions to

modify her criminal judgment to run her federal sentence concurrently to her state

sentence. * We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. George, No. 1:16-cr-

00019-CCE-3 (M.D.N.C. Apr. 30, 2020; June 3, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         In a prior opinion, we dismissed George’s appeal for lack of jurisdiction and
remanded to the district court for consideration of George’s claims under 18 U.S.C.
§ 3582(c)(1)(A)(i). George subsequently moved this court to reverse the dismissal and
reinstate the appeal, asserting that she did not intend to seek § 3582(c)(1)(A)(i) relief.
Accordingly, in a separate order, we recalled the mandate and vacated our prior opinion.

                                             2